UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4216
CHESTER FLETCHER WALLACE,
              Defendant-Appellant.
                                       
          Appeal from the United States District Court
     for the Middle District of North Carolina, at Durham.
    W. Earl Britt, Senior District Judge, sitting by designation.
                           (CR-99-187)

                   Submitted: December 10, 2001

                      Decided: January 2, 2002

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Walter Lamar Jones, CLIFFORD, CLENDENIN, O’HALE &
JONES, L.L.P., Greensboro, North Carolina, for Appellant. Benjamin
H. White, Jr., United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Claude Edward Teague, III, Third-Year Law Student,
Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. WALLACE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Chester Fletcher Wallace was convicted after he pled guilty to
interference with commerce by threats or violence, in violation of 18
U.S.C. § 1951 (1994), carry and use of a firearm during a crime of
violence, in violation of 18 U.S.C.A. § 924(c) (West 2000), and two
counts of possession of a firearm by a convicted felon, in violation of
18 U.S.C.A. § 922(g)(1) & 924(e) (West 2000). On appeal, Wallace
contends that he was deprived of his Sixth Amendment right to coun-
sel because the district court failed to obtain a valid waiver of counsel
when it granted his counsel’s motion to withdraw and allowed Wal-
lace to represent himself. Finding no error, we affirm.

   The Sixth Amendment guarantees not only the right to be repre-
sented by counsel, but the right to self-representation. Faretta v. Cali-
fornia, 422 U.S. 806, 819 (1975). The decision to represent oneself
must be knowing and intelligent. Id. at 835. An individual’s right to
self-representation can be waived by a failure of timely assertion of
the right or by subsequent conduct giving the appearance of uncer-
tainty. United States v. Weisz, 718 F.2d 413, 425 (D.C. Cir. 1983).
Courts must entertain every reasonable presumption against waiver of
counsel. Brewer v. Williams, 430 U.S. 387, 404 (1977). The record
must show voluntary, knowing, and intelligent waiver. United States
v. Gallop, 838 F.2d 105, 110 (4th Cir. 1988). Determination of a
waiver of the right to counsel is a question of law, and thus to be
reviewed de novo. United States v. Singleton, 107 F.3d 1091, 1097
n.3 (4th Cir. 1997).

   An assertion of the right to self-representation must be: (1) clear
and unequivocal; (2) knowing, intelligent and voluntary; and (3)
timely. United States v. Frazier-El, 204 F.3d 553, 558 (4th Cir.), cert.
denied, 531 U.S. 994 (2000). While a trial court must determine if a
waiver of counsel is knowing and intelligent, no particular interroga-
                      UNITED STATES v. WALLACE                       3
tion of defendant is required, so long as the court warns the defendant
of the dangers of self representation so that he makes his choice with
his eyes open. United States v. King, 582 F.2d 888, 890 (4th Cir.
1978) (citing cases). We have reviewed the proceedings and find that
Wallace was adequately warned of the dangers of self representation
and voluntarily waived his right to counsel. See id. at 890.

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED